  Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 1 of 14




  PUBLIC REDACTED
VERSION OF DOCUMENT
CONDITIONALLY FILED
     UNDER SEAL
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 2 of 14



 1   Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
 2   bdunne@piercebainbridge.com
     Yavar Bathaee (SBN 282388)
 3   yavar@piercebainbridge.com
     David L. Hecht (pro hac vice)
 4   dhecht@piercebainbridge.com
     355 South Grand Avenue, 44th Floor
 5   Los Angeles, California 90071
     (213) 262-9333
 6
     Dhillon Law Group Inc.
 7   Harmeet K. Dhillon (SBN 207873)
     harmeet@dhillonlaw.com
 8   Nitoj Singh (SBN 265005)
     nsingh@dhillonlaw.com
 9   177 Post Street, Suite 700
     San Francisco, CA 94108
10   (415) 433-1700

11   Attorneys for Plaintiffs Sharidan Stiles and Stiles 4 U, Inc.

12
                                      UNITED STATES DISTRICT COURT
13
                                  EASTERN DISTRICT OF CALIFORNIA
14

15     SHARIDAN STILES, an individual,                    Case No. 2:14-cv-02234-MCE-CMK
       STILES 4 U, INC., a California
16     corporation                                        Hon. Morrison C. England, Jr.
                                                          U.S. Magistrate Dennis M. Cota
17                      Plaintiffs,
                                                          Plaintiffs Sharidan Stiles’ and Stiles 4
18              v.
                                                          U, Inc.’s Motion to Compel Additional
       WALMART INC., and AMERICAN                         Depositions and/or for Leave to Take
19
       INTERNATIONAL INDUSTRIES,                          Depositions in Excess of 10
20
                        Defendants.
21                                                        Hearing date:
                                                          Time:
22                                                        Courtroom: 304
                                                          2986 Bechelli Lane
23                                                        Redding, CA 96002
24

25

26

27

28
        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions
30
                     and/or for Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 3 of 14



 1
                  NOTICE OF MOTION AND MOTION FOR ORDER
 2    GRANTING PLAINTIFFS’ MOTION TO COMPEL DEPOSITIONS AND/OR MO-
 3         TION FOR LEAVE TO TAKE DEPOSITIONS IN EXCESS OF 10

 4

 5          PLEASE TAKE NOTICE THAT on _________, at ___________, or as soon there-

 6   after as the matter may be heard, in Department 304 of the United States District Court for the

 7   Eastern District of California, located at 2986 Bechelli Lane, Redding, CA 96002, before the

 8   Honorable Dennis M. Cota, Plaintiffs Sharidan Stiles and Stiles 4U, Inc. (“Plaintiffs” or

 9   “Stiles”) will, and hereby do, move the Court for an order granting Plaintiffs’ Motion to

10   Com-pel Depositions and/or for Leave to Take Depositions in Excess of 10 (the “Motion”).

11   This Motion is made pursuant to Federal Rule of Civil Procedure 30(a)(2)(A)(i). This Motion

12   is based upon this Notice of Motion and Motion, the accompanying Memorandum of Points

13   and Authorities, the Declaration of Brian Dunne and the exhibits attached thereto, the

14   pleadings on file in this action, and upon all other matters presented to the Court at the time

15   of the hearing.
     Dated: December 6, 2019                      Respectfully submitted,
16
                                                  Pierce Bainbridge Beck Price & Hecht
17                                                LLP

18
19                                                By:     /s/ Brian J. Dunne
                                                          Brian Dunne
20                                                        Attorneys for Plaintiffs Sharidan
                                                          Stiles and Stiles 4 U, Inc.
21

22

23

24

25

26

27

28
        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions
30
                     and/or for Leave to Take Depositions in Excess of 10
31
      Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 4 of 14



 1                    MEMORANDUM OF POINTS AND AUTHORITIES

 2          Pursuant to Federal Rule of Civil Procedure 30(a)(2)(A)(i), Plaintiffs Sharidan Stiles

 3   and Stiles 4 U, Inc. (“Plaintiffs” or “Stiles”), by and through the undersigned counsel,

 4   respect-fully submit this brief in support of Plaintiffs’ Motion to Compel Depositions and/or

 5   for Leave to Take Depositions in Excess of 10 (the “Motion”).

 6                                          INTRODUCTION

 7          Plaintiffs filed the present action against Walmart, Inc. (“Walmart”) and American In-

 8   ternational Industries (“AI”) (collectively, “Defendants”) after Walmart eliminated Plaintiffs’

 9   product from its stores while enlisting AI to clone Plaintiffs’ product—the Stiles Razor. Dis-

10   covery in this action has revealed that Walmart conspired with employees of other global cor-

11   porations to violate antitrust laws.

12          Despite the significant breadth of relevant facts and applicable law in this patent and

13   antitrust action, and the size of the companies involved, Plaintiffs have carefully sought a nar-

14   row list of deponents that comprises just thirteen individuals and corporations, collectively,

15   across this entire case. This number of depositions is not only narrowly-scoped given the

16   breadth and extent of this case (including the numerous relevant entities and persons specifi-

17   cally identified in recently-produced discovery), it is barely over the ten depositions provided

18   for as of course for simple, single-defendant actions in this judicial district.

19          But when Plaintiffs sought a cooperative, stipulated resolution of their seemingly sim-

20   ple request to take thirteen depositions (along with the specific identification of each proposed

21   deponent) in this multi-defendant antitrust and patent infringement action spanning more than

22   a decade—defendants Walmart and AI demanded an opposed motion. (Declaration of Brian

23   Dunne, ¶ 2, Exs. 1A–1B.) Consequently, Plaintiffs now move for leave of the Court to take

24   thirteen depositions—three more than the number permitted without stipulation or leave under

25   Federal Rule of Civil Procedure 30(a).

26          Good cause exists for Plaintiffs to take these depositions for numerous straightforward

27   reasons. Each of the depositions that Plaintiffs seek is directly, centrally relevant to Plaintiffs’

28
                                                       -1-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
      Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 5 of 14



 1   claims in this action. Each contemplated deponent is a current or former employee of one of

 2   the Defendants, or a corporate representative of an entity that worked hand-in-hand with

 3   Walmart, who falls into one or more of the following categories: a person (or entity) directly

 4   involved in handling Plaintiffs’ product account at Walmart; a person (or entity) directly in-

 5   volved in, and knowledgeable about, Stiles’s patents on the Stiles Razor and Defendants’ will-

 6   ful infringement thereof; and/or a direct competitor of Plaintiff who advised Walmart as to

 7   stocking and pricing determinations in categories where the Plaintiffs’ products were sold at

 8   Walmart.

 9          Taking three additional depositions is also proportional to the needs of the case. Plain-

10   tiffs are prosecuting antitrust and patent infringement claims that occurred over the course of

11   a decade, against the world’s largest retailer and another large, multinational corporation. The

12   number of people (and third-party entities) involved in the day-to-day decision-making at De-

13   fendants’ corporations, and the high turnover in Walmart’s direct contacts with Defendant over

14   the course of her nine-year business relationship with the retailer, make it impossible to obtain

15   the necessary discovery for such a period with ten deponents—but nonetheless Plaintiffs have

16   sought the bare minimum number of depositions (all specifically identified in this Motion)

17   required to prove their claims. Additionally, the interests at stake, amount in controversy, Plain-

18   tiffs’ access to information, Defendants’ resources, and the limited burden all weigh in favor

19   of the Court granting Plaintiffs’ leave to take the thirteen requested depositions.

20                                           BACKGROUND

21          A.       Case Summary

22          Plaintiff Sharidan Stiles is an inventor and small business owner who developed and

23   successfully marketed her innovative personal styling razor to Walmart through her business,

24   Stiles 4 U, Inc. Walmart carried and sold Plaintiffs’ patented product for nearly six years until

25   it eliminated it from stores and cloned it with its preferred supplier, AI. Plaintiffs’ Fourth

26   Amended Complaint includes claims for (1) violations of the Sherman Act; (2) violations of

27   the California Cartwright Antitrust Act; (3) two counts of patent infringements; (4) trade dress

28
                                                       -2-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 6 of 14



 1   infringement under the Lanham Act; (5) false advertising and false association under the Lan-

 2   ham Act; and (6) intentional interference with prospective economic advantage. (ECF No.

 3   142.)

 4            Through discovery, Plaintiffs learned that Walmart employed representatives from

 5   other product suppliers—who were also direct competitors of Stiles—to serve as category ad-

 6   visors in Walmart’s category advisor program. Category advisors received access to marketing

 7   and sales data for all products within their assigned category. Category advisors from Coty,

 8   Inc. (“Coty”), Pacific World Corporation (“Pacific World”), and Proctor & Gamble Company

 9   (“P&G)”) each advised Walmart in product selection and price point, among other determina-

10   tions, in relevant product categories at Walmart where the Stiles Razor was carried, and there-

11   fore may have relevant information related to Plaintiffs’ claims.

12            B.       Attempts to Meet and Confer Regarding Depositions

13            Defendants have not been forthcoming with producing discovery in this matter, as ev-

14   idenced by the necessity for Plaintiffs to file a motion to compel Walmart to produce supple-

15   mental responses to Plaintiffs’ requests for production. (ECF No. 279.) Now, Defendants are

16   attempting to obstruct Plaintiffs’ right to relevant and proportional depositions.

17            Stiles’ counsel sent Defendants’ counsel a meet and confer letter on November 29, 2019

18   requesting their stipulation for Stiles to take the depositions of thirteen named individuals or

19   corporations. (Dunne Decl., ¶ 2, Ex. 1B.) The parties subsequently held a meet and confer call

20   on November 3, 2019. (Id., ¶ 3.) During the call, Defendants declined to stipulate to allow

21   Stiles to take thirteen depositions on the basis that there is no good cause. (Id.) Plaintiffs were

22   subsequently forced to bring this Motion.
              A.       Plaintiffs’ Deposition List
23
              Plaintiffs request to conduct the following depositions:
24
              1.       Terri Cooper (AI):
25

26
                                                                                (Exs. 11-14.)
27

28
                                                         -3-
30           Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’sMotion to Compel Depositions and/or for
                                     Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 7 of 14



 1          2.      Sheri Davis (AI): i

 2

 3

 4

 5           (Exs. 9-10.)

 6          3.      Reuben Driggers (AI):

 7

 8

 9

10                                                                                    (Exs. 5-8.)

11          4.      Delight Slotemaker de Bruine (AI):

12

13

14                                                          (Exs. 5, 11.)

15          5.      30(b)(6) designee for AI: knowledge of AI’s organizational structure and the

16   roles of personnel involved in the management of product development and distribution; AI’s

17   business relationship with Walmart; AI’s practices, processes, and procedures for entering into

18   a sales agreement to supply a product; and AI’s participation in Walmart’s category advisor

19   program from January 1, 2003 to December 31, 2015.

20          6.      Esther Gifford (Walmart):

21

22

23

24                     (ECF No. 25-4; Exs. 4-5.)

25          7.      Melanie Patrick (Walmart):

26

27

28
                                                      -4-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’sMotion to Compel Depositions and/or for
                                  Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 8 of 14



 1

 2

 3                                                           (Exs. 2-3.)

 4          8.       Heather Ronchetto (Walmart):

 5

 6

 7

 8                                                                  (Exs. 15-16.)

 9          9.       30(b)(6) designee for Walmart: knowledge of Walmart’s organizational struc-

10   ture and the roles of personnel involved in the management of product distribution, including

11   merchandise managers, replenishment managers, inventory managers, planners, buyers, cate-

12   gory advisors, and category team assistants; Walmart’s practices, processes, and procedures for

13   entering into a sales agreement to distribute a product; Walmart’s practices, processes, and

14   procedures for setting the sales strategy for a product, including, but not limited to, strategy

15   concerning price, marketing, stock levels, and store placement; Walmart’s category advisor

16   program; and Walmart’s practices, processes, and procedures for selecting category advisors.

17          10.      Melanie Jones (Pacific World):

18

19

20

21                                                     (Ex. 3; Exs. 4A-4B.)

22          11.      30(b)(6) designee for Pacific World: knowledge of Pacific World’s organiza-

23   tional structure and the roles of personnel involved in the management of product development

24   and distribution; Pacific World’s business relationship with Walmart; Pacific World’s practices,

25   processes, and procedures for entering into a sales agreement to supply a product; and Pacific

26   World’s participation in Walmart’s category advisor program from January 1, 2003 to Decem-

27   ber 31, 2015.

28
                                                       -5-
30         Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’sMotion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
      Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 9 of 14



 1          12.      30(b)(6) designee for Coty: knowledge of Coty’s organizational structure and

 2   the roles of personnel involved in the management of product development and distribution;

 3   Coty’s business relationship with Walmart; Coty’s practices, processes, and procedures for en-

 4   tering into a sales agreement to supply a product; and Coty’s participation in Walmart’s cate-

 5   gory advisor program from January 1, 2003 to December 31, 2015.

 6          13.      30(b)(6) designee for P&G: knowledge of P&G’s organizational structure and

 7   the roles of personnel involved in the management of product development and distribution;

 8   P&G’s business relationship with Walmart; P&G’s practices, processes, and procedures for

 9   entering into a sales agreement to supply a product; and P&G’s participation in Walmart’s cat-

10   egory advisor program from January 1, 2003 to December 31, 2015.

11                                       LEGAL STANDARDS

12          A.       More Than Ten Depositions May be Authorized by Stipulation or Leave
                     of the Court.
13
            There is a flexible presumptive rule that parties are entitled to ten depositions without
14
     stipulation or leave of the court. See FED. R. CIV. PROC. § 30(a); see also Archer Daniels Mid-
15
     land Co., v. Aon Risk Servs., Inc. of Minn., 187 F.R.D. 578, 586 (D. Minn. 1999). A party may
16
     take additional depositions upon stipulation by the opposing party or leave of the court if the
17
     opposing party refuses to stipulate. FED. R. CIV. PROC. § 30(a)(2). If an opposing party refuses
18
     to stipulate to additional depositions and the moving party seeks leave of the court, “the court
19
     must grant leave to the extent consistent with Rule 26(b)(2) . . . .” Id.
20
            To be consistent with Rule 26(b)(2), some courts apply the “particularized showing”
21
     standard, which considers: (1) if “the discovery sought is unreasonably cumulative or duplica-
22
     tive, or can be obtained from some other source that is more convenient, less burdensome, or
23
     less expensive;” (2) if “the party seeking discovery has had ample opportunity to obtain the
24
     information by discovery in the action;” or (3) if “the proposed discovery is outside the scope
25
     permitted by Rule 26(b)(1).” FED. R. CIV. P. § 26(b)(2)(C); C&C Jewelry Mfg., Inc. v. West,
26
     2011 WL 767839, *1 (N.D. Cal Feb. 28, 2011).
27
28
                                                       -6-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 10 of 14



 1          Other courts apply the similar “benefits vs. burdens” analysis which considers whether:

 2   “(i) the discovery sought is unreasonably cumulative or duplicative, or is obtainable from some

 3   other source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

 4   discovery has had ample opportunity by discovery in the action to obtain the information

 5   sought; or (iii) the burden or expense of the proposed discovery outweighs its likely benefit,

 6   taking into account the needs of the case, the amount in controversy, the parties’ resources, the

 7   importance of the issues at stake in the litigation, and the importance of the proposed discovery

 8   in resolving the issues.” Authentec, Inc. v. Atrua Techs., Inc., 2008 WL 5120767 at *1 (N.D.

 9   Cal. Dec. 4, 2008).

10          B.       Courts Often Find Good Cause for Additional Depositions.

11          The Supreme Court has long held that discovery rules should be entitled to “broad and

12   liberal treatment.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). Under either the “particular-

13   ized showing” or “balance vs. burdens” analysis, courts in the Ninth Circuit routinely find good

14   cause for additional depositions. See Aerojet Rocketydyne, Inc. v. Global Aerospace, Inc., 2018

15   WL 5993585 at *1-5 (E.D. Cal. Nov. 6, 2018) (authorizing eighteen depositions); see also

16   Kress v. Price Waterhouse Coopers, 2012 WL 4465556 at *4 (E.D. Cal. Sep. 25, 2012) (au-

17   thorizing twenty-five additional depositions); C&C Jewelry Mfg., Inc., 2011 WL 767839 at *1-

18   2 (authorizing more than nineteen depositions in a patent case); see also Del Campo v. Ameri-

19   can Corrective Counseling Services, Inc., 2007 WL 3306496 at *6 (N.D. Cal. Nov. 6, 2007)

20   (authorizing twenty-two depositions).
            C.       Liberal Discovery is Permitted in Antitrust Cases.
21
            “[T]here is a general policy allowing liberal discovery in antitrust cases.” Kellam En-
22
     ergy, Inc. v. Duncan, 616 F. Supp. 215, 217 (D.C. Del. 1985); see also In re Microcrystalline
23
     Cellulose Antitrust Litigation, 221 F.R.D. 428, 429-30 (E.D. Pa. 2004) (“[S]ome courts have
24
     also held that a broad scope of discovery is particularly appropriate in antitrust litigation be-
25
     cause, for example, relevant business documents pertaining to the antitrust conspiracy may not
26
     exist and covert behavior may have to be proven through less direct means.”); Cyntegra, Inc.
27
     v. IDEXX Laboratories, Inc., 2007 WL 9701999 at *4 (C.D. Cal. Jun 29, 2007) (“In antitrust
28
                                                       -7-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 11 of 14



 1   cases, courts have generally allowed liberal discovery.”); F.T.C. v. Lukens Steel Co., 444 F.

 2   Supp. 803, 805 (D.D.C. 1977) (“The discovery rules should normally be liberally construed to

 3   permit discovery in antitrust cases.”).

 4                                             ARGUMENT

 5          D.       Plaintiffs’ List of Deponents May Not Even Result in More Than Ten
                     Depositions
 6
            Initially, it is possible that Plaintiffs will be able to take all necessary depositions with-
 7
     out conducting more than ten. Plaintiffs identified five Rule 30(b)(6) depositions for Walmart,
 8
     AI, Pacific World, Coty, and P&G (because each company played a critical role in Walmart’s
 9
     category advisor program). Walmart, AI, and Pacific World will each likely designate corporate
10
     representatives for those Rule 30(b)(6) depositions who are already noticed in their individual
11
     capacity. Walmart acknowledged that there would possibly be such overlap during the Decem-
12
     ber 3, 2019 meet and confer call. (Dunne Decl., ¶ 3.) Consequently, Plaintiffs’ deposition list
13
     could result in fewer than ten depositions.
14
            A.       The Proposed Depositions are not Unreasonably Cumulative or Duplica-
15                   tive

16          Plaintiffs’ thirteen proposed depositions include representatives from five different ma-

17   jor corporations. As described above, each of the named individuals had a distinct role and

18   interaction with the claims in this action. The occurrences in this action spanned a period of

19   over six years and certain individuals were involved at different times. Each deposition is nec-

20   essary to “uncover evidence of invidious, pattern or intent” that is involved in antitrust claims.

21   Kellam Energy, 616 F. Supp. at 217.
            B.       Plaintiffs Have Not Been Able to Obtain the Requested Discovery by
22
                     Other Means
23          As described in Plaintiffs’ motion to compel (ECF No. 279) and joint statement (ECF
24   No. 284), Plaintiffs have struggled to obtain discovery from Defendants in this case. In addi-
25   tion, deposition testimony is distinct from written discovery, and it is especially significant in
26   antitrust cases because “relevant business documents pertaining to the antitrust conspiracy may
27
28
                                                       -8-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 12 of 14



 1   not exist and covert behavior may have to be proven through less direct means.” In re Micro-

 2   crystalline at 429-30 (commenting on broad scope of permissible discovery in antitrust cases).

 3          C.       The Proposed Depositions are Within the Scope of Rule 26(b)(1).

 4                   1.      Each of Plaintiffs Requested Deponents Are Likely to Have Testi-
                             mony Relevant to Plaintiffs’ Claims.
 5
            As described above, each of Plaintiffs’ contemplated deponents are believed to have
 6
     relevant testimony. (See supra at 3-6.)
 7
                     2.      The Deponents Are Proportional to the Needs of the Case.
 8
            Thirteen depositions is exceptionally efficient and economical considering the scope of
 9
     the case. Walmart is a global company and the largest retailer in the world by revenue. Walmart
10
     sold Plaintiffs’ products for nearly 6 years while it also hired representatives from the largest
11
     manufacturing companies in the world, such as Pacific World, Coty, and P&G, to work in-
12
     house as category managers who received access to Plaintiffs’ and other competitors’ market-
13
     ing and sales data. The web of communications among these parties—specifically, the
14
     knowledge and access to information regarding the Stiles Razor design and price point—more
15
     than establishes good cause for the possibility of Plaintiff reaching 13 depositions.
16
            Each of the other considerations under Rule 26(b)(1) weigh in favor of good cause for
17
     additional depositions in this case. Antitrust and willful patent infringement violations by some
18
     of the world’s largest and most impactful companies—including the knocking-off of a pa-
19
     tented, domestically-produced product by a Chinese manufacturer at the behest of Defend-
20
     ants—have an impact that extends beyond this narrow case, and it is both privately and publicly
21
     important that Plaintiffs have the ability to prove their well-pleaded claims, including through
22
     depositions clarifying, explaining, and authenticating Defendants’ and third-parties’ damning
23
     document production. See Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.
24
     614, 634-635 (1985) (emphasizing the national interest and “fundamental importance to Amer-
25
     ican democratic capitalism of the regime of the antitrust laws”). Defendants’ alleged conduct
26
     resulted in the elimination of Plaintiffs’ products from the market, caused substantial damages
27
     to Plaintiffs, and spanned more than a decade. The operative Complaint contains seven causes
28
                                                       -9-
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 13 of 14



 1   of action, all of which have proceeded past the Motion to Dismiss stage. This justifies Plaintiffs

 2   modest request for three additional, specifically-identified depositions. Moreover, the addi-

 3   tional expense of three additional depositions would not be unduly burdensome for Defendants

 4   in any event, but nonetheless can and will be minimized through burden-minimizing schedul-

 5   ing of multiple depositions in particular locales (e.g., Northwest Arkansas).

 6          D.       Courts Do Not Apply the “Exhaustion Rule” Where the Complexity of the
                     Case Warrants More than Ten Depositions.
 7
            Some courts do not grant leave for additional depositions until the moving party has
 8
     performed the first ten. Couch v. Wan, 2011 WL 449976 at *1 (E.D. Cal. Sep. 27, 2011). How-
 9
     ever, “[c]ourts have departed from this ‘exhaustion rule’ where the complexity of the case
10
     clearly warranted more than ten depositions.” Aerojet Rocketydyne, Inc. v. Global Aerospace,
11
     Inc., 2018 WL 5993585 at *1 (E.D. Cal. Nov. 6, 2018); see also Del Campo v. American Cor-
12
     rective Counseling Servs., Inc., 2007 WL 3306496 at *6 (N.D. Cal. Nov. 6, 2007) (“[I]t would
13
     be prejudicial to require Plaintiffs to choose the ten depositions to take before they know
14
     whether they will be granted more.”); see also C&C Jewelry Mfg., Inc. v. West, 2011 WL
15
     767839 at *2 (N.D. Cal. Feb. 28, 2011) (“While some courts require a party to exhaust the 10-
16
     deposition limit before seeking to take more, that is certainly not true in every case.”).
17
            The complexity of the present case obviates application of the exhaustion rule. The
18
     court in C&C Jewelry found reason to authorize more than 19 depositions without application
19
     of the exhaustion rule where there were only two parties involved in a patent action seeking
20
     declaratory relief. C&C Jewelry Mfg., Inc., 2011 WL 767839 at *1–2. Plaintiffs’ request for
21
     leave to take 13 depositions is taken in an abundance of caution and is far more compelling
22
     than the situation presented in C&C Jewelry because Plaintiffs are alleging complex antitrust
23
     claims in addition to patent infringement claims against defendants far larger in size.
24
                                             CONCLUSION
25
            For the reasons stated above, Plaintiffs’ motion should be granted.1
26
     1
       Given the applicable facts and law here, Plaintiffs reserve the right to seek costs and fees for
27   the expense of drafting this opposed motion, instead of proceeding through stipulation, to seek
     thirteen depositions in this matter.
28
                                                       - 10 -
30        Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                   Leave to Take Depositions in Excess of 10
31
     Case 2:14-cv-02234-MCE-DMC Document 288 Filed 12/06/19 Page 14 of 14



 1

 2   Dated: December 6, 2019                         Respectfully submitted,

 3                                                   Pierce Bainbridge Beck Price &
                                                     Hecht LLP
 4
                                                  By:     /s/ Brian J. Dunne
 5                                                         Brian J. Dunne (SBN 275689)
                                                           bdunne@piercebainbridge.com
 6                                                         Yavar Bathaee (SBN 282388)
                                                           yavar@piercebainbridge.com
 7                                                         David Hecht (pro hac vice)
                                                           dhecht@piercebainbridge.com
 8                                                         355 South Grand Avenue, 44th Floor
                                                           Los Angeles, California 90071
 9                                                         (213) 262-9333
10                                                      Dhillon Law Group Inc.
11                                                         Harmeet K. Dhillon (SBN 207873)
                                                           harmeet@dhillonlaw.com
12                                                         Nitoj Singh (SBN 265005)
                                                           nsingh@dhillonlaw.com
13                                                         177 Post Street, Suite 700
                                                           San Francisco, CA 94108
14                                                         (415) 433-1700
15
                                                        Attorneys for Plaintiffs Sharidan Stiles and
16                                                      Stiles 4 U, Inc.

17

18
19

20

21

22

23

24

25

26

27

28
                                                      - 11 -
30       Plaintiffs Sharidan Stiles’ and Stiles 4 U, Inc.’s Motion to Compel Depositions and/or for
                                  Leave to Take Depositions in Excess of 10
31
